                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LINDA KUHN,                                      Case No. 19-cv-04021-HSG
                                   8                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS
                                   9               v.
                                                                                             Re: Dkt. No. 48
                                  10        L’OREAL USA S/D, INC., et al.,
                                  11                     Defendants.

                                  12            Pending before the Court is Defendants’ motion to dismiss (Dkt. No. 48 (“Mot.”))
Northern District of California
 United States District Court




                                  13    Plaintiff’s Second Amended Complaint (the “SAC,” Dkt. No. 32), for which briefing is complete.
                                  14    Dkt. Nos. 55 (“Opp.”), 57 (“Reply”). For the reasons articulated below, the Court GRANTS
                                  15    Defendants’ motion to dismiss the First Cause of Action (Strict Products Liability) with leave to
                                  16    amend. Plaintiff is required to differentiate which Defendant is the subject of Plaintiff’s various
                                  17    allegations.1
                                  18   I.    BACKGROUND
                                  19            This is a products liability case in which Plaintiff Linda Kuhn (“Plaintiff”) seeks to recover
                                  20    personal injury damages from Defendants based on an alleged explosion of a container of dry
                                  21    shampoo near Plaintiff’s foot.
                                  22            On May 5, 2017, Plaintiff’s daughter purchased a container of Matrix Biolage Dry
                                  23    Shampoo at the San Francisco retail location of Defendant Ulta Salon, Cosmetics, & Fragrance,
                                  24    Inc. (“Ulta”). SAC at ¶ 10. On May 8, 2017, Plaintiff, a resident of Ohio, was visiting her
                                  25    daughter’s apartment in San Francisco. Id. at ¶¶ 3, 10. Plaintiff contends that, while “standing in
                                  26    an area adjacent to the certain container of Matrix Biolage Dry Shampoo,” the container exploded
                                  27
                                        1
                                         The Court finds this matter appropriate for disposition without oral argument, and the matter is
                                  28
                                        deemed submitted. See Civil L.R. 7-1(b).
                                   1   causing injury to Plaintiff. Id. at ¶ 21. Plaintiff contends that the container was “unused and in the

                                   2   same condition as at the time of purchase.” Id. at ¶ 10. According to Plaintiff, the resulting

                                   3   damages exceed $75,000. Id. at ¶ 9.

                                   4             On May 3, 2019, Plaintiff filed this action in California State Superior Court. See Dkt. No.

                                   5   1 at 10. On July 12, 2019, Defendants removed this action to this Court based on diversity

                                   6   jurisdiction. See Dkt. No. 1.

                                   7             Defendant L’Oreal USA S/D, Inc. (“L’Oreal”) is a Delaware corporation with its

                                   8   headquarters in New York. SAC ¶ 4. Defendant Matrix Essentials, LLC (“Matrix”) (initially sued

                                   9   as Matrix Essentials, Inc.) is organized under the laws of New York, with its headquarters in New

                                  10   York. Id. ¶ 5. Defendant Ulta is a Delaware corporation with headquarters in Illinois.2 Id. ¶ 6.

                                  11             Plaintiff contends that the Matrix Biolage Dry Shampoo contains flammable and

                                  12   combustible ingredients, such as propane and butane, “was prone to leak, rupture, and/or explode
Northern District of California
 United States District Court




                                  13   and thereby cause injury to a user of the product, or bystander near the product, when used, stored

                                  14   and/or handled in a foreseeable manner,” and thus was “defective and unsafe in formulation,

                                  15   packaging, manufacture and/or design.” Id. ¶ 20. Plaintiff also contends that “Defendants, and

                                  16   each of them, failed to reasonably and/or adequately notify, warn, label, instruct, test,

                                  17   manufacture, design and/or protect users of the product….” Id. ¶ 24.

                                  18             Based on these facts, Plaintiff assets the following two causes of action against all

                                  19   Defendants: (1) Strict Products Liability, and (2) Negligent Products Liability. 3

                                  20       II.   LEGAL STANDARD
                                  21             Federal Rule of Civil Procedure (“Rule”) 8(a) requires that a complaint contain “a short

                                  22   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                  23
                                       2
                                         The parties stipulated to Plaintiff’s filing of the SAC to name Defendant Ulta Salon, Cosmetics,
                                  24
                                       and Fragrance, Inc. as a Defendant and to dismiss without prejudice Ulta Beauty, Inc. See Dkt.
                                  25   No. 25. Plaintiff also corrected Defendant Matrix Essentials, Inc. to Matrix Essentials, LLC. Id.
                                       3
                                         Plaintiff notes that the Defendants’ 12(b)(6) motion to dismiss challenges only the strict products
                                  26   liability cause of action alleged in the First Cause of Action. See Mot. at 2 (“[Defendants] move
                                       the Court for dismissal of the First Cause of Action in the Second Amended Complaint (‘SAC’)
                                  27   filed by Plaintiff Linda Kuhn (‘Plaintiff’) for failure to state a claim for strict products liability
                                       upon which relief can be granted.”) (emphasis added). The Court agrees, and this order only
                                  28
                                       addresses the strict liability cause of action.
                                                                                            2
                                   1   8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon which

                                   2   relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only

                                   3   where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

                                   4   legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

                                   5   survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is

                                   6   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

                                   7   plausible when a plaintiff pleads “factual content that allows the court to draw the reasonable

                                   8   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   9   678 (2009).

                                  10          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  11   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  12   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,
Northern District of California
 United States District Court




                                  13   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  14   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  15   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). The Court

                                  16   also need not accept as true allegations that contradict matter properly subject to judicial notice or

                                  17   allegations contradicting the exhibits attached to the complaint. Sprewell, 266 F.3d at 988.

                                  18          If the Court concludes that a 12(b)(6) motion should be granted, the “court should grant

                                  19   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  20   pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                  21   1122, 1127 (9th Cir. 2000) (en banc) (internal citations and quotation marks omitted).

                                  22   III.   DISCUSSION
                                  23          Defendants move to dismiss under Rules 8(a) and 12(b)(6). As an initial matter,

                                  24   Defendants contend that Plaintiff has failed to distinguish among the Defendants, and has instead

                                  25   grouped all three Defendants as an undifferentiated group for the strict products liability cause of

                                  26   action. Defendants also contend that the SAC lacks sufficient factual allegations to support a strict

                                  27   products liability claim under a design defect, manufacturing defect, or failure to warn theory.

                                  28   Specifically, Defendants contend that Plaintiff has failed to (1) identify the product’s alleged
                                                                                          3
                                   1   design defect, any manufacturing defect, or how Defendants failed to warn Plaintiff; and (2)

                                   2   indicate the theory (design defect, manufacturing defect, or failure to warn) under which Plaintiff

                                   3   brings the cause of action for strict products liability.

                                   4             “California recognizes strict liability for three types of product defects—manufacturing

                                   5   defects, design defects, and warning defects (inadequate warnings or failure to warn).” Lucas v.

                                   6   City of Visalia, 726 F. Supp. 2d 1149, 1154 (E.D. Cal. 2010) (citing Anderson v. Owens-Corning

                                   7   Fiberglass Corp., 53 Cal. 3d 987, 995 (1991) and Karlsson v. Ford Motor Co., 140 Cal. App. 4th

                                   8   1202, 1208 (2d Dist. 2006)). The Court addresses each in turn.

                                   9        A.      Undifferentiated Pleading
                                  10             As an initial matter, the SAC is insufficient because Plaintiff fails to distinguish among the

                                  11   Defendants. Instead, Plaintiff lumps L’Oréal and Matrix (the manufacturers) and Ulta (the retail

                                  12   location) in an undifferentiated group for its strict products liability cause of action. See SAC at
Northern District of California
 United States District Court




                                  13   ¶¶ 18, 20, 23, 24, 26. Federal Rule of Civil Procedure 8(a)(2) requires a short and plain statement

                                  14   of the claim to put Defendants on sufficient notice of the allegations against them. Fed. R. Civ. P.

                                  15   8(a)(2). Courts in this District have concluded that “[u]ndifferentiated pleading against multiple

                                  16   defendants is improper.” Dunson v. Cordis Corporation, No. 16-cv-03076-SI, 2016 WL 3913666,

                                  17   at *3 (N.D. Cal. Jul. 20, 2016) (granting motion to dismiss strict products liability claims and

                                  18   finding that, as an initial matter, the complaint was facially insufficient because it lumped both

                                  19   defendants together)4; Corazon v. Aurora Loan Servs., LLC, No. 11-00542-SC, 2011 WL

                                  20   1740099, at *4 (N.D. Cal., May 4, 2011) (“Here, Plaintiff simply refers to ‘Defendants’ in nearly

                                  21   all of her allegations …. By failing to differentiate among defendants or specify which defendant

                                  22   is the subject of Plaintiff’s various allegations, Plaintiff’s Complaint violates Rule 8(a)(2) because

                                  23

                                  24   4
                                         Plaintiff contends that the section of Dunson discussing undifferentiated pleadings “dealt with
                                  25   allegations concerning the fraud causes of action—which were subject to the heightened pleading
                                       standards under Rule 9, not Rule 8—and not the strict liability cause of action . . . .” Opp. at 12.
                                  26   The Court disagrees. Although part of the decision discussed Rule 9, nothing in the relevant
                                       excerpt of the Dunson court’s reasoning as to undifferentiated pleadings addressed Rule 9 claims
                                  27   specifically. See 2016 WL 3913666, at *3 (in a nine-count complaint, noting that “as an initial
                                       matter, plaintiffs’ FAC is facially insufficient because plaintiffs consistently fail to distinguish
                                  28   among the defendants.”) (emphasis added). Regardless, as discussed, numerous courts that do
                                       not discuss Rule 9 come to the same conclusion as Dunson.
                                                                                          4
                                   1   it fails to provide [Defendant] with fair notice of its alleged misconduct.”) (citing Gauvin v.

                                   2   Trombatore, 682 F. Supp. 1067, 1071 (N.D. Cal. 1988)); see also Fagbohungbe v. Caltrans, No.

                                   3   13-cv-03801-WHO, 2014 WL 644008, at *3, n.4 (N.D. Cal. Feb. 19, 2014) (reasoning that a

                                   4   “general allegation regarding ‘defendants’ is [] insufficient on its face because it does not identify

                                   5   which specific defendants… . Plaintiff’s complaint must differentiate between each of the

                                   6   defendants and clearly state the factual basis for each cause of action as to each specific

                                   7   defendant.”).

                                   8          Here, Plaintiff refers to “Defendants” in nearly all of her substantive allegations in support

                                   9   of the strict liability claim. For example, other than noting that the Matrix Biolage Dry Shampoo

                                  10   container was purchased at Ulta’s retail location (see SAC ¶¶ 10, 22), Plaintiff has not

                                  11   differentiated the three Defendants with respect to the allegations in the SAC. SAC at ¶ 18

                                  12   (“Defendants L’OREAL USA S/D, INC., MATRIX ESSENTIALS, LLC, ULTA SALON,
Northern District of California
 United States District Court




                                  13   COSMETICS, & FRAGRANCE, INC., and each of them, were in the business of and did

                                  14   manufacture, design, formulate, assemble, inspect, repair, maintain, endorse, test, franchise,

                                  15   supply, research, develop, sell, distribute, market and/or place into the stream of general

                                  16   commerce a certain container of Matrix Biolage Dry Shampoo, and/or its contents and/or

                                  17   component parts, that were ultimately involved in causing injury to Plaintiff LINDA KUHN on

                                  18   May 8, 2017.”); id. at ¶¶ 20, 23, 24, 26.

                                  19          For example, Plaintiff pleads no facts showing how each Defendant—including Ulta, a

                                  20   “retail facility”—was responsible for the design or manufacturing defects, or the failure to warn of

                                  21   them. Further, Plaintiff states that “[t]he contents and container of Matrix Biolage Dry Shampoo

                                  22   had been designed, tested, manufactured, assembled and formulated by Defendants L’OREAL

                                  23   USA S/O, INC. and/or MATRIX ESSENTIALS, LLC.” SAC at ¶ 10. It is unclear from the SAC

                                  24   which Defendant, L’Oreal or Matrix (or both) manufactures, designs, tests, assembles, or

                                  25   formulates Matrix Biolage Dry Shampoo. Id. at ¶ 20 (“At the time said product left the hands of

                                  26   Defendants, and each of them, the certain container of Matrix Biolage Dry Shampoo, and/or its

                                  27   contents and/or component parts, contained flammable and combustible ingredients, such as

                                  28   propane and butane, and were defective and unsafe in formulation, packaging, manufacture
                                                                                          5
                                   1   and/or design in that it was prone to leak, rupture, and/or explode and thereby cause injury to a

                                   2   user of the product, or bystander near the product, when used, stored and/or handled in a

                                   3   foreseeable manner.”) (emphasis added).

                                   4             Defendants, and the Court, should not be required to guess which allegations pertain to

                                   5   which Defendant. By failing to differentiate among the Defendants or specify which Defendant is

                                   6   the subject of Plaintiff’s various allegations, the SAC violates Rule 8(a)(2) because it fails to

                                   7   provide each Defendant with fair notice of its alleged misconduct. See In re Sagent Tech., Inc.,

                                   8   278 F.Supp.2d 1079, 1094 (N.D. Cal. 2003) (“[T]he complaint fails to state a claim because

                                   9   plaintiffs do not indicate which individual defendant or defendants were responsible for which

                                  10   alleged wrongful act.”).

                                  11        B.      Design and Manufacturing Defects
                                  12             Under the design defect theory, a plaintiff must plead facts showing that the product is
Northern District of California
 United States District Court




                                  13   defective in one of two ways. Under the “consumer expectations test,” a product’s design is

                                  14   defective if it has failed to perform as safely as its ordinary consumers would expect when used in

                                  15   an intended or reasonably foreseeable manner. And under the “risk-benefit test,” a product’s

                                  16   design is defective if the design embodies “excessive preventable danger,” that is, the risk of

                                  17   danger inherent in the design outweighs the benefits of such design. See Lucas, 726 F. Supp. 2d at

                                  18   1154 (citing Barker v. Lull Engineering Co., 20 Cal. 3d 413, 430 (1978)).

                                  19             Under a manufacturing defect theory, a plaintiff must plead facts showing that the product

                                  20   “is one that differs from the manufacturer’s intended result or from other ostensibly identical units

                                  21   of the same product line.” Lucas, 726 F. Supp. 2d at 1154 (quoting Barker, 20 Cal. 3d at 429).

                                  22   The analysis “focuses on the ‘result’ of the manufacturing process—whether the product came off

                                  23   the production line defective in some way.” Dunson, 2016 WL 3913666 at *6 (quoting Schwartz

                                  24   v. Wright Med. Tech., Inc., 2014 WL 11320637, at *4 (C.D. Cal. Sept. 11, 2014)).

                                  25             Defendants cite to several district court cases for the proposition that dismissal is

                                  26   appropriate because the contention that the container “and/or its contents and/or component parts”

                                  27   were defective is a conclusory and thus insufficient allegation. See Mot. at 4-7 (citing Lucas, 726

                                  28   F. Supp. 2d at 1155 (taser device); Altman v. HO Sports Co., No. 1:09-cv-1000 AWI SMS, 2009
                                                                                            6
                                   1   WL 4163512 (E.D. Cal. Nov. 23, 2009) (wakeboard bindings)). Many of the cases Defendants

                                   2   cite involve general allegations of manufacturing defects in complex products. See, e.g., Fontalvo

                                   3   ex rel. Fontalvo v. Sikorsky Aircraft Corp, No. 13-CV-0331-GPC-KSC, 2013 WL 4401437

                                   4   (helicopter); In re Toyota Motor Corp., 754 F. Supp. 2d 1208, 1222-23 (C.D. Cal. 2010)

                                   5   (automobiles); Nelson v. Matrixx Initiatives, Inc., No. C09-02904-WHA, 2012 WL 1831562, at *3

                                   6   (N.D. Cal. May 18, 2012) (pharmaceuticals); Currier v. Stryker Corp., No. 2:11-CV-1203 JAM-

                                   7   EFB, 2011 WL 4898501, at *3 (E.D. Cal. Oct. 12, 2011) (surgical implant); Provencio v. Armor

                                   8   Holdings, Inc., No. CV-F-07-00651 AWI-TAG, 2007 WL 2814650, at *2-3 (E.D. Cal. Sep. 25,

                                   9   2007) (rifles).

                                  10           Plaintiff is correct that this case closely resembles this Court’s recent decision in Enea v.

                                  11   Mercedes-Benz USA, LLC, No. 18-CV-2792-HSG, 2019 WL 402315 (N.D. Cal. Jan. 31, 2019).

                                  12   There, plaintiff alleged that sunroofs in certain Mercedes vehicles “were prone to spontaneously
Northern District of California
 United States District Court




                                  13   explode, shatter, or crack,” that the sunroofs were “defective in their design and manufacture, as

                                  14   well as for their lack of warnings,” and that “Defendants at all relevant times were aware of the

                                  15   defects.” Id. at *1. Plaintiff in Enea “identifie[d] a single component (the sunroof), and allege[d]

                                  16   that that component will spontaneously explode.” Id. Given that the sunroof was “a single

                                  17   component of the MB USA vehicles, and the alleged defect involve[d] a complete failure of that

                                  18   component,” the Court found that plaintiff had “plausibly alleged facts sufficient to support a

                                  19   defect claim.” Id. In denying the motion to dismiss, the Court noted that “[m]any of the cases

                                  20   Defendant cites involve general allegations of defects in complex machinery,” making them

                                  21   distinguishable. Id.

                                  22           Defendants attempt to distinguish Enea by claiming that unlike the plaintiff there, Plaintiff

                                  23   here points to the entirety of the accused product “and/or its contents and/or component parts.”

                                  24   See Mot. at 5-6. Fundamentally, Defendants contend that because Plaintiff points to the bottle of

                                  25   Matrix Biolage Dry Shampoo “and/or its contents and/or component parts,” the allegedly

                                  26   defective product here is less like the sunroof in Enea and more like an entire Mercedes.

                                  27           The Court is satisfied that alleging the complete failure of an exploding Matrix Biolage

                                  28   Dry Shampoo bottle is sufficient to plausibly plead a claim for strict liability. Plaintiff identifies a
                                                                                          7
                                   1   single product (the container of Matrix Biolage Dry Shampoo), and alleges that it or its contents

                                   2   can explode. See, e.g., SAC at ¶¶ 20, 21, 23, 25. Plaintiff also contends that the Matrix Biolage

                                   3   Dry Shampoo contained flammable and combustible ingredients, such as propane and/or butane.

                                   4   Id. at ¶ 20. This is enough.

                                   5          C.      Inadequate Warning or Failure to Warn
                                   6          To state a claim for inadequate warning or failure to warn, a plaintiff must “identify which

                                   7   danger was not warned against, that the danger was substantial, that the danger was not readily

                                   8   recognizable to an ordinary consumer, that the manufacturer knew or should have reasonably

                                   9   known of the danger, and causation.” Altman, 2009 WL 4163512, at *9 (citing Johnson v. Am.

                                  10   Standard, Inc., 43 Cal. 4th 56, 64-67 (Cal. 2008)). Under California law, manufacturers are

                                  11   strictly liable for injuries caused by their failure to warn of known or reasonably scientifically

                                  12   knowable dangers at the time they manufactured and distributed their product. Johnson, 43
Northern District of California
 United States District Court




                                  13   Cal.4th at 64, 74; Carlin v. Superior Court, 13 Cal.4th 1104, 1108–09 (Cal. 1996). “Further, any

                                  14   claim for strict liability inadequate warning must include factual allegations that explain how the

                                  15   subject warning is inadequate.” Lucas, 726 F. Supp. 2d at 1156 n.1. Whether a warning is

                                  16   adequate is generally a question of fact, Schwoerer v. Union Oil Co., 14 Cal. App. 4th 103, 111

                                  17   (Cal. 1993), which usually is left to the jury, Jackson v. Deft, Inc., 223 Cal. App. 3d 1305, 1320

                                  18   (Cal. 1990).

                                  19          Plaintiff has adequately pled that Defendant failed to warn. See SAC at ¶ 24 (“Defendants,

                                  20   and each of them, failed to reasonably and/or adequately notify, warn, label, instruct, test,

                                  21   manufacture, design and/or protect users of the product…”) (emphasis added.). Defendants argue

                                  22   that the SAC “does not identify how the warning was inadequate. That is, it does not identify

                                  23   which specific danger Defendants should have been warning against.” The Court disagrees, and

                                  24   finds the allegation adequate at this stage. The SAC alleges that Defendant failed to warn

                                  25   consumers that the product, which contains propane and or butane, was highly prone to leak,

                                  26   rupture, and/or explode while it was unopened and used, stored and/or handled in a foreseeable

                                  27   manner. This is enough.

                                  28
                                                                                          8
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, Defendants’ motion to dismiss First Cause of Action (Strict
                                   2
                                       Products Liability) of the SAC is GRANTED with LEAVE TO AMEND for Plaintiff to
                                   3
                                       differentiate the allegations by Defendant. See Townsend v. Univ. of Alaska, 543 F.3d 478, 485
                                   4
                                       (9th Cir. 2008) (“Under Federal Rule of Procedure 15(a)(2), leave to amend shall be freely granted
                                   5
                                       when justice so requires.”). Any amended complaint must be filed within 28 days of the date of
                                   6
                                       this Order. The Court further sets a telephonic case management conference for May 5, 2020 at
                                   7
                                       2:00 PM. The joint case management statement is due by April 28, 2020.
                                   8

                                   9
                                              IT IS SO ORDERED.
                                  10
                                       Dated: 3/19/2020
                                  11
                                                                                      ______________________________________
                                  12                                                  HAYWOOD S. GILLIAM, JR.
Northern District of California
 United States District Court




                                                                                      United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
